Citation Nr: 1529516	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by: 	The American Legion

ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has previously remanded the issue on appeal for additional development in December 2013 and June 2014.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In compliance with the June 2014 Board remand directives, the Veteran underwent a January 2015 VA thoracolumbar spine examination to address conflicting medical evidence and provide an etiological opinion.  At the January 2015 VA examination, the VA examiner found that the Veteran's diagnosed low back pain was less likely than not incurred in or caused by his active duty service.  In concluding that the Veteran's low back pain was unrelated to service, the VA examiner relied, at least in part, on multiple x-rays and a September 15, 2014, MRI, which were reported to be unremarkable for structural pathology.  The VA examiner also relied on clinic notes from the Veteran's private spine physician at the Campbell Clinic, which the VA examiner said showed that the patient had been in two motor vehicle accidents which was the source of the Veteran's low back pain rather than injuries he sustained during military service.  The September 15, 2014, MRI report and Campbell Clinic notes from the Veteran's private spine physician that the VA examiner cited to in his rationale are not found in the Veteran's claims file.  As these records were relied upon by the January 2015 VA examiner and may provide relevant information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, a review of the February 2015 supplemental statement of the case (SSOC) reflects that the AOJ did not have these records prior to adjudication as well.  

Indeed, the record does include private treatment records from June 2012, December 2013, August 2014 and November 2014 from the Veteran's private primary care physician at the Forest Hill Family Practice, which document a single motor vehicle accident in which the Veteran sustained a moderate to severe thoracic sprain in August 2014.  An August 2014 x-ray of the Veteran's lumbar spine was negative.  The June 2012 and December 2013 private treatment records document that the Veteran had complained of back pain for several years and was diagnosed with mild degenerative joint disease of the lumbar spine and degenerative disc disease of the lumbar spine.  No other MVA was documented in these records and they did not discuss an etiology of the Veteran's chronic back pain.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall make reasonable attempts obtain all of the Veteran's outstanding treatment records that are not currently of record, specifically including the September 2014 MRI report and Campbell Clinic notes of the Veteran's private spine physician.  The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development and upon review of any evidence obtained, undertake any additional development deemed necessary, including the procurement of a supplemental medical opinion and/or VA examination.   

2.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




